In this proceeding to discipline an attorney, admitted to the Bar by this court on March 26, 1958, respondent has submitted his resignation and has requested this court to accept it. The petition insituting this proceeding contained several charges against respondent, namely that: (1) In November, 1965 he fabricated financial records relating to his contingent fee negligence practice, and thereafter produced such fabricated records at the Judicial Inquiry and at the Additional Special Term of the Supreme Court, Kings County, as genuine records; (2) On November 15, 1965 and again on February 9, 1966, he gave false testimony before the Additional Special Term of the Supreme Court, Kings County; (3) In March, 1964 he prepared and served a false verified bill of particulars in an action in the Civil Court, Kings County; (4) In May, 1963 he submitted to the liability carrier of a defendant, through whose alleged negligence respondent was injured in an automobile accident, a forged letter containing false statements, by reason of which the insurance carrier was induced to compromise respondent’s claim for damages; (5) In 1964 and 1965 he filed false statements of retainer and false closing statements; (7) in 1963, 1964 and 1965 he failed to deposit moneys received in settlement of contingent fee negligence cases in a special account, and commingled clients’ moneys with his own; (8) He failed to preserve his records of contingent fee negligence cases for the five-year period preceding November 8, 1965. In connection with the submission of his resignation, respondent has withdrawn his verified answer to the petition heretofore filed. There is at present no denial of the charges set forth in the petition, which charges are serious enough to warrant disbarment. Under the circumstances, the resignation is accepted and respondent’s name is ordered to be struck from the roll of attorneys, effective forthwith. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.